Mr. Justice Teller
concurring specially.
I concur in the judgment of affirmance, but cannot agree with that part of .the opinion which holds that the petitioner was not required to allege a fact necessary to be proved as a condition to his right to take the tract of land described in his petition, viz: That it formed “the shortest and most direct route practicable,” etc.
The duty of the jury, as prescribed by the statute, being only to fix the amount of compensation or damages to be paid the respondent, it follows, as this court has held, that all matters preliminary to the jury trial must be settled prior to such trial; but that fact does not, as the majority opinion seems to hold, affect the question of what is necessary to be stated in the petition. The majority opinion holds that the question of the shortness and directness of the route is included in the question of the necessity for the taking. Clearly such is not the fact. The language of the statute is:
“Whenever any person or persons find it necessary to convey water for the purpose of irrigation through the improved or occupied lands of another, ’ ’ etc.
The necessity here intended is to convey water through the lands of another, not the necessity for taking a particular route. - This is recognized in Sand Creek L. I. Co. v. Davis, 17 Colo, at page 331, 29 Pac. 743, where the court said:
“Strictly speaking, there was no issue as to the necessity of the taking. There was no controversy as to the necessity petitioner was under to convey water *175through improved or occupied lands for the purpose of irrigating his own lands lying beyond.”
Under Kaschke v. Camfield, 46 Colo. 60, 102 Pac. 1061, the petition makes a prima facie case of right to condemn, and, that being so, it ought to allege every fact necessary to the right to take the land described in it. To hold the contrary is to say that a prima facie case of a right may be made without regarding one of the express conditions upon which the right is based; for-an uncontested petition can be treated as establishing prima facie only the facts therein alleged.
I cannot regard section 2416, R. S. 1908, as determining this question of pleading. That section forms a part of a statute enacted long prior to section 3171, R. S. 1908, and should be construed in connection with the latter. Thus considered it cannot be regarded as prescribing what should be alleged in an application for a right to which new conditions have been attached by the later enactment.
In this case the respondent by going to trial on the issue of damages is rightly held to have waived this question, and for that reason I concur in the 'judgment of affirmance.